Citation Nr: 1018346	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-13 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
service-connected lumbosacral strain, currently evaluated 20 
percent disabling.

2.  Entitlement to an increased initial disability rating for 
service-connected residuals of a stress fracture of the third 
metatarsal of the left foot with plantar fasciitis, currently 
evaluated 10 percent disabling.

3.  Entitlement to an increased initial disability rating for 
service-connected residuals of stress fractures of the second 
and third metatarsals of the right foot with plantar 
fasciitis, currently evaluated 10 percent disabling.

4.  Entitlement to an increased initial disability rating for 
service-connected left patellofemoral pain syndrome, 
currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from December 2001 to December 2005. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The issue of entitlement to dependency allowance has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  See 
Representative's statement, dated October 19, 2007.  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that these 
claims must be remanded for further evidentiary development.

The Veteran's representative has requested a remand in the 
instant case, alleging that the record does not adequately 
demonstrate the severity of the Veteran's service-connected 
lumbosacral strain, residuals of a stress fracture of the 
third metatarsal of the left foot with plantar fasciitis, 
residuals of stress fractures of the second and third 
metatarsals of the right foot with plantar fasciitis, and 
left patellofemoral pain syndrome.  See the April 26, 2010 
Informal Hearing Presentation.

The Board agrees.  The Veteran's most recent VA examination 
was performed in September 2007, more than two and a half 
years ago.  The Veteran's representative has indicated that 
the Veteran's service-connected lumbosacral strain, bilateral 
feet, and left knee symptomatology has worsened since that 
time.  See the April 26, 2010 Informal Hearing Presentation.

The Board finds that contemporaneous VA medical examinations 
are warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].

The Board is herein ordering that examinations of the Veteran 
be scheduled.  The Veteran must be advised of the importance 
of reporting to the scheduled examinations and of the 
potential consequences, to include the denial of the claims, 
of failing to so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.	VBA should request that the Veteran 
provide any recent medical examination 
and treatment records pertaining to her 
service-connected lumbosacral strain, 
residuals of a stress fracture of the 
third metatarsal of the left foot with 
plantar fasciitis, residuals of stress 
fractures of the second and third 
metatarsals of the right foot with 
plantar fasciitis, and left 
patellofemoral pain syndrome.  VBA 
should take appropriate steps to secure 
any records so identified and associate 
them with the Veteran's VA claims 
folder.

2.	VBA should then schedule the Veteran 
for examinations in order to determine 
the following:

a.	The current severity of the 
service-connected lumbosacral 
strain.  The examiner should set 
forth all orthopedic 
symptomatology associated with the 
Veteran's lumbosacral strain, 
including loss of range of motion 
during flare-ups, and any 
associated neurologic 
symptomatology, assuming such 
symptomatology exists.

i.	The orthopedic examination 
should include range of 
motion testing of the 
thoracolumbar spine.  The 
examiner should also render 
specific findings as to 
whether, during the 
examination, there is 
objective evidence of pain on 
motion, weakness, excess 
fatigability, and/or 
incoordination associated 
with the lumbar spine.  If 
pain on motion is observed, 
the examiner should indicate 
the point at which pain 
begins.  In addition, the 
examiner should indicate 
whether, and to what extent, 
the Veteran likely 
experiences functional loss 
or any additional loss of 
range of motion due to pain 
or any of the other symptoms 
noted above during flare-ups 
and/or with repeated use.

ii.	The neurological examination 
should identify all 
neurological manifestations 
and symptomatology of the 
Veteran's extremities and 
offer an opinion as to 
whether the Veteran has any 
separately ratable 
neurological disability(s) as 
a manifestation of her 
service-connected lumbosacral 
strain disability;

b.	The current severity of the 
residuals of a stress fracture of 
the third metatarsal of the left 
foot with plantar fasciitis and 
residuals of stress fractures of 
the second and third metatarsals 
of the right foot with plantar 
fasciitis.  The examiner should 
set forth all symptomatology 
associated with the Veteran's 
residuals of stress fractures of 
each foot, including whether the 
symptomatology associated with 
each foot should be classified as 
moderate, moderately severe, or 
severe, and whether actual loss of 
use of either foot exists; and

c.	The current severity of the left 
patellofemoral pain syndrome.  The 
examiner should set forth all 
symptomatology associated with the 
Veteran's left patellofemoral pain 
syndrome, including loss of range 
of motion during flare-ups.  The 
examination should include range 
of motion testing of the left 
knee.  The examiner should also 
render specific findings as to 
whether, during the examination, 
there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or 
incoordination associated with the 
left knee.  If pain on motion is 
observed, the examiner should 
indicate the point at which pain 
begins. In addition, the examiner 
should indicate whether, and to 
what extent, the Veteran likely 
experiences functional loss or any 
additional loss of range of motion 
due to pain or any of the other 
symptoms noted above during flare-
ups and/or with repeated use.  

The claims folder should be made 
available and reviewed by the examiner 
in conjunction with the examinations.  
A complete rationale for any opinion 
expressed shall be provided.  The 
report of the examinations should be 
associated with the Veteran's VA claims 
folder.

3.	After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and her 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.
 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



